UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1026


In re:   IPOLITO CAMPOS, a/k/a Polo,

                Petitioner.




                 On Petition for Writ of Mandamus.
         (2:13-cv-00108-RAJ-TEM; 2:03-cr-00032-HCM-FBS-1)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ipolito Campos, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ipolito Campos filed a complaint concerning a request

he   made     under   the     Freedom    of       Information      Act.           The    action

ultimately was dismissed without prejudice.                            Meanwhile, Campos

petitioned for a writ of mandamus, expressing dissatisfaction

with the district court’s handling of his action and seeking,

inter alia, an order from this court transferring his action to

another     court.       We   conclude    that       Campos       is    not      entitled      to

mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                      Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17    (4th      Cir.   2003).          Further,       mandamus        relief       is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,    138   (4th    Cir.    1988).      Mandamus          may    not      be    used    as    a

substitute for appeal.              In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

              The relief sought by Campos is not available by way of

mandamus.        Accordingly,        although        we    grant       Campos      leave       to

proceed in forma pauperis, we deny the petition for writ of

mandamus.      We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented          in   the    materials



                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3